DETAILED ACTION
Pending Claims
Claims 7-26 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19-21 are objected to because of the following informalities: for improved clarity, claims 19-21 should specify (19-21) wherein a weight ratio of contents of the component (A) and the component (B) (component (A)/component (B)) is from 1/99 to 75/25.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-15 and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1) (see MPEP 2131.01 regarding multiple reference rejections).
Claims 7-15 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1) (see MPEP 2131.01 regarding multiple reference rejections).
Regarding claims 7-15 and 19-23, Takase et al. disclose: (7) a resin composition (Abstract; paragraph 0009; Example 1 in Table 1), the resin composition comprising components: 
(A): a tri- or higher-functional alicyclic epoxy compound and/or a tri- or higher-functional oxetane compound (Example 1 in Table 1: “Epolead GT401” in paragraph 0078 and paragraphs 0104-0106 of Yokota et al.; see also paragraphs 0032-0034); 
(B): a polyfunctional (meth)acrylic compound (Example 1 in Table 1: “Aronix M315” and “DPHA” in paragraphs 0073-0074; see also paragraphs 0026-0028); 
(C): a photocationic polymerization initiator (Example 1 in Table 1: “SP152” in paragraph 0082; see also paragraphs 0035-0040); and 
(D): a photoradical polymerization initiator (Example 1 in Table 1: “Irgacure 651” in paragraph 0080; see also paragraphs 0029-0031);
(8) wherein a content of the component (A) is from 1 to 75 wt.% of a total amount of curable compounds contained in the resin composition (Example 1 in Table 1: “Epolead GT401” at 20%; see also paragraph 0034);
(9 & 10) wherein the component (A) comprises, as the tri- or higher-functional alicyclic epoxy compound, at least one selected from the group consisting of: a compound represented by Formula (a-3), a compound represented by Formula (a-4), and a compound represented by Formula (a') (see claim for variable details):

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    232
    300
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    103
    267
    media_image3.png
    Greyscale

(“Epolead GT401” in paragraph 0078 and paragraphs 0104-0106 of Yokota et al. satisfies a-4);
(11) wherein a molecular weight of the polyfunctional (meth)acrylic compound is less than 5000 (Example 1 in Table 1: “Aronix M315” and “DPHA” in paragraphs 0073-0074 at approximately 423 and 578);
(12) wherein a number (total number) of (meth)acryloyl groups contained in a molecule of the polyfunctional (meth)acrylic compound is from 2 to 15 (Example 1 in Table 1: “Aronix M315” and “DPHA” in paragraphs 0073-0074 at 3 and 6);
(13-15) wherein the component (B) comprises, as the polyfunctional (meth)acrylic compound, at least one selected from the group consisting of an aliphatic (meth)acrylate, an alicyclic (meth)acrylate, and an aromatic (meth)acrylate (Example 1 in Table 1: “Aronix M315” and “DPHA” in paragraphs 0073-0074);
(19-21) wherein a weight ratio of contents of the component (A) and the component (B) (component (A)/component (B)) is from 1/99 to 75/25 (Example 1 in Table 1: 20 of A and 17 of B yields 54/46);
(22) wherein a content of the component (C) is from 0.05 to 5 parts by weight relative to 100 parts by weight of curable compounds contained in the resin composition (Example 1 in Table 1: “SP152” at 1 per 100; see also paragraph 0040); and
(23) wherein a content of the component (D) is from 1 to 10 parts by weight relative to 100 parts by weight of curable compounds contained in the resin composition (Example 1 in Table 1: “Irgacure 651” at 3 per 100; see also paragraph 0031).
In claims 7-15 and 19-23, the recitation “for forming a hard coating layer” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the preamble merely recites the intended use of the resin composition, wherein the prior art can meet this future limitation by merely being capable of such intended use.  The composition of Takase et al. appears to be capable of this intended use because Takase et al. contemplate using their composition as “coatings for various substrates” (see paragraph 0001).  Furthermore, this coating would have possessed some degree of “hardness” and the composition of Takase et al. satisfies all of the material/chemical limitations (and relative amounts thereof) of the claimed resin composition.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1).
Claim 24 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1).
Regarding claim 24, the teachings of Takase et al. (in light of Yokota et al.) are as set forth above and incorporated herein.  Takase et al. fail to explicitly disclose: (24) a hard coating film comprising a hard coating layer formed of a cured product of the resin composition for forming a hard coating layer.  Rather, Takase et al. contemplate using their composition as “coatings for various substrates” (see paragraph 0001).  This appears to be sufficiently specific to anticipate a cured coating.  At the very least, this is sufficient to obviously satisfy a cured coating.  Furthermore, this coating would have possessed some degree of “hardness” and the composition of Takase et al. satisfies all of the material/chemical limitations (and relative amounts thereof) of the claimed resin composition.
Therefore if not anticipated by Takase et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the instantly claimed cured hard coating with the composition of Takase et al. because: (a) Takase et al. contemplate using their composition as “coatings for various substrates”.  Furthermore: (b) this coating of Takase et al. would have possessed some degree of “hardness”; and (c) the composition of Takase et al. satisfies all of the material/chemical limitations (and relative amounts thereof) of the claimed resin composition.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1).
Regarding claim 17, the teachings of Takase et al. (in light of Yokota et al.) are as set forth above and incorporated herein.  The exemplary embodiment of Takase et al. fails to disclose: (17) wherein a content of the component (B) is from 25 to 99 wt.% of a total amount of curable compounds contained in the resin composition.  Rather, it features 17% (see Example 1 in Table 1: “Aronix M315” and “DPHA” in paragraphs 0073-0074 at a total of 17%).  However, the general teachings of Takase et al. contemplate amounts ranging from 5-40% (see paragraph 0028).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary embodiment of Takase et al. (in light of Yokota et al.) with the instantly claimed amount of the component (B) (from 25 to 99 wt.% of a total amount of curable compounds) because: (a) the exemplary embodiment of Takase et al. features 17%; (b) the general teachings of Takase et al. contemplate amounts ranging from 5-40%; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over {Takase et al. (US 2005/0256219 A1) and Yokota et al. (US 2009/0181263 A1)} in view of Suzuki et al. (US 2015/0378062 A1).
Regarding claims 25 and 26, the teachings of Takase et al. (in light of Yokota et al.) are as set forth above and incorporated herein.  Takase et al. fail to explicitly disclose: (25) an electronic device comprising a hard coating layer formed of a cured product of the resin composition for forming a hard coating layer; and (26) a molded product comprising a hard coating layer formed of a cured product of the resin composition for forming a hard coating layer.  Rather, Takase et al. contemplate using their composition as an optical material associated with electronics and as “coatings for various substrates” (see paragraph 0001).  Suzuki et al. disclose a similar composition (see Abstract) and demonstrate that this type of composition is suitable as a coating for polarizing plates used in liquid crystal display devices (see claims 10 & 11).  These plates are shaped materials and satisfy the product-by-process limitation of molded – see MPEP 2113.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the instantly claimed coated articles with the composition of Takase et al. (in light of Yokota et al.) because: (a) Takase et al. contemplate using their composition as an optical material associated with electronics and as “coatings for various substrates”; (b) Suzuki et al. disclose a similar composition and demonstrate that this type of composition is suitable as a coating for (shaped) polarizing plates used in liquid crystal display devices; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.

Claims 7-15, 17-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (JP 2001-031892 A).
Regarding claims 7-15, 17-21, 23, 24, and 26, Ihara et al. disclose: (7) a resin composition (Abstract; Examples 1-7 in Tables 1, 2 & 5; page 2, line 33 through page 3, line 10 of the machine translation) for forming a hard coating layer (page 3, lines 6-10 of the machine translation; Examples 1-7 in Table 5), the resin composition comprising components: 
(A): an alicyclic epoxy compound (Examples 1-7 in Table 1; “(E)” on page 9, lines 11-12 of the machine translation; see also page 5, lines 19-34 of the machine translation); 
(B): a polyfunctional (meth)acrylic compound (Examples 1-7 in Table 1; “(B)” and “(C)” on page 9, lines 8-10 of the machine translation; see also page 4, line 15 through page 5, line 7 of the machine translation); 
(C): a photocationic polymerization initiator (Examples 1-7 in Table 1; “(F)” on page 9, lines 12-13 of the machine translation; see also page 7, lines 8-10 of the machine translation); and 
(D): a photoradical polymerization initiator (Examples 1-7 in Table 1; page 9, lines 13-14 of the machine translation; see also page 7, lines 22-28 of the machine translation);
(8) wherein a content of the component (A) is from 1 to 75 wt.% of a total amount of curable compounds contained in the resin composition (Examples 1-7 in Table 1; “(E)” on page 9, lines 11-12 of the machine translation);
(11) wherein a molecular weight of the polyfunctional (meth)acrylic compound is less than 5000 (Examples 1-7 in Table 1; “(B)” and “(C)” on page 9, lines 8-10 of the machine translation at approximately 268 and 578);
(12) wherein a number (total number) of (meth)acryloyl groups contained in a molecule of the polyfunctional (meth)acrylic compound is from 2 to 15 (Examples 1-7 in Table 1; “(B)” and “(C)” on page 9, lines 8-10 of the machine translation at 2 and 6);
(13-15) wherein the component (B) comprises, as the polyfunctional (meth)acrylic compound, at least one selected from the group consisting of an aliphatic (meth)acrylate, an alicyclic (meth)acrylate, and an aromatic (meth)acrylate (Examples 1-7 in Table 1; “(B)” and “(C)” on page 9, lines 8-10 of the machine translation);
(17) wherein a content of the component (B) is from 25 to 99 wt.% of a total amount of curable compounds contained in the resin composition (Examples 1-7 in Table 1; “(B)” and “(C)” on page 9, lines 8-10 of the machine translation at approximately 30%, 41%, and 50%);
(18) wherein a total content of the component (A) and the component (B) is from 50 to 100 wt.% of a total amount of curable compounds contained in the resin composition (Examples 1-7 in Table 1; see also “(B)”, “(C)”, “(E)” in Table 2);
(19-21) wherein a weight ratio of contents of the component (A) and the component (B) (component (A)/component (B)) is from 1/99 to 75/25 (Examples 1-7 in Table 1; see also “(B)”, “(C)”, “(E)” in Table 2);
(23) wherein a content of the component (D) is from 1 to 10 parts by weight relative to 100 parts by weight of curable compounds contained in the resin composition (Examples 1-7 in Table 1; page 9, lines 13-14 at approximately 1.6 per 100);
(24) a hard coating film comprising a hard coating layer formed of a cured product of the resin composition for forming a hard coating layer (page 8, lines 1-15 and page 9, lines 28-33 of the machined translation; see also Table 5); and
(26) a molded product comprising a hard coating layer formed of a cured product of the resin composition for forming a hard coating layer (page 8, lines 9-15 of the machine translation).
The exemplary embodiments of Ihara et al. are formulated with a bi-functional alicyclic compound (see Examples 1-7; “(E)” on page 9, lines 11-12 of the machine translation).  Accordingly, the exemplary embodiments do not feature: (7) (A): a tri- or higher-functional alicyclic epoxy compound and/or a tri- or higher-functional oxetane compound; (9 & 10) wherein the component (A) comprises, as the tri- or higher-functional alicyclic epoxy compound, at least one selected from the group consisting of: a compound represented by Formula (a-3), a compound represented by Formula (a-4), and a compound represented by Formula (a') (see claim for variable details):

    PNG
    media_image1.png
    125
    311
    media_image1.png
    Greyscale
,

    PNG
    media_image2.png
    232
    300
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    103
    267
    media_image3.png
    Greyscale
.
However, the general teachings of Ihara et al. (see paragraphs 0019-0022) demonstrate that the instantly claimed compounds a-3 (see structure 16 in paragraph 0021; see also page 5, lines 19-34 of the machine translation) and a-4 (see structure 17 in paragraph 0022; see also page 5, lines 19-34 of the machine translation) are equally suitable alicyclic epoxy compounds for this formulation.  In light of this, it has been found that combining or substituting equivalents known for same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary embodiments of Ihara et al. with the instantly claimed tri- or higher-functional alicyclic epoxy compound because: (a) the exemplary embodiments of Ihara et al. are formulated with a bi-functional alicyclic compound; (b) the general teachings of Ihara et al. demonstrate that the instantly claimed compounds a-3 and a-4 are equally suitable alicyclic epoxy compounds for this formulation; and (c) it has been found that combining or substituting equivalents known for same purpose is prima facie obvious.
Regarding claim 22, the teachings of Ihara et al. are as set forth above and incorporated herein.  The exemplary embodiments of Ihara et al. are formulated with 5 parts by weight (overall) of the photocationic polymerization initiator (see Examples 1-7 in Table 1; “(F)” on page 9, lines 12-13 of the machine translation).  The corresponds to approximately 8 parts by weight relative to 100 parts by weight of curable compounds.  Accordingly, the exemplary embodiments do not feature: (22) 0.05 to 5 parts by weight of (C) relative to 100 parts by weight of curable compounds contained in the resin composition.  However, the general teachings of Ihara et al. contemplate amounts as low as 1 part by weight (overall) (see page 7, lines 17-20 of the machine translation).  The use of these lower amounts in the exemplary embodiments would have obviously satisfied the claimed amount.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplary embodiments of Ihara et al. with the instantly amount of (C) because: (a) the exemplary embodiments of Ihara et al. are formulated with 5 parts by weight (overall) of the photocationic polymerization initiator, which corresponds to approximately 8 part by weight relative to 100 parts by weight of curable compounds; (b) the general teachings of Ihara et al. contemplate amounts as low as 1 part by weight (overall); and (c) the use of these lower amounts in the exemplary embodiments of Ihara et al. would have obviously satisfied the claimed amount.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (JP 2001-031892 A) in view of Kikuchi et al. (JP 09-040760 A).
Regarding claim 16, the teachings of Ihara et al. are as set forth above and incorporated herein.  Ihara et al. fail to disclose an embodiment: (16) further comprising, as a component (E), a siloxane compound having two or more epoxy groups in a molecule.
Kikuchi et al. disclose a similar coating formulation used to coat similar materials (see Abstract; page 1, lines 12-14 of the machine translation; see also page 5, line 28 through page 6, line 7 of the machine translation).  They demonstrate that the instantly claimed siloxane-based epoxide compounds (see paragraph 0010) and the epoxide compounds of Ihara et al. (see paragraphs 0007-0009) are recognized in the art as equally suitable alicyclic epoxy compounds for this type of coating formulation.  In light of this, it has been found that combining equivalents known for same purpose is prima facie obvious – see MPEP 2144.06.
Therefore, it would had been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Ihara et al. with the instantly claimed component (E) because: (a) Kikuchi et al. disclose a similar coating formulation used to coat similar materials; (b) Kikuchi et al. demonstrate that the instantly claimed siloxane-based epoxide compounds and the epoxide compounds of Ihara et al. are recognized in the art as equally suitable alicyclic epoxy compounds for this type of coating formulation; and (c) it has been found that combining equivalents known for same purpose is prima facie obvious.

International Search Report
The international search report cited four X-references.  These references have been considered.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
May 21, 2022